Title: From George Washington to Thomas Mifflin, 23 December 1791
From: Washington, George
To: Mifflin, Thomas



Sir,
[Philadelphia] 23d December 1791.

I have received your excellency’s letter of yesterday enclosing a copy of a representation to you from the inhabitants of Pittsburg relatively to their apprehensions in consequence of the late defeat of the troops under major general St Clair.
I can, with great propriety, assure your excellency, that it is my earnest desire that all the exposed parts of the frontiers should be as effectually protected at the general expence, as the case may require.
I shall direct the secretary of War, to confer with your excellency upon this subject, and to inform you of such measures as have been directed and are in train of execution. I have the honor &c.
